487 F.2d 515
73-2 USTC  P 9797
George W. WIEBUSCH and Corinna Jane Wiebusch, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 73-1416.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 15, 1973.Decided Nov. 26, 1973.

George W. Wiebusch, made argument pro se.
John A. Townsend, Atty., Tax Div., Dept. of Justice, Washington, D. C., for appellee.
Before VAN OOSTERHOUT and MOORE*, Senior Circuit Judges, and WEBSTER, Circuit Judge.
PER CURIAM.


1
The judgment in favor of the Commissioner is affirmed on the basis of the opinion of the Tax Court (Wiebusch v. Commissioner of Internal Revenue, 59 T.C. 777).  The Tax Court has accurately stated the applicable law and has properly applied the law to the undisputed facts.  No purpose will be served in attempting to elaborate on the Tax Court's well-considered opinion.


2
Affirmed.



*
 Honorable Leonard P. Moore, Senior Circuit Judge, Second Circuit, sitting by designation